PER CURIAM:
The only questions before this court relate to possession of the premises located at 618 South 6th Street, Philadelphia. The only relief requested by appellant is the opening and/or striking of a confessed judgment in ejectment. It is evident from the briefs of both parties and after oral argument that appellants, after residing on the premises for the entire term of the lease, have left the premises during the pendency of this appeal. This court finds the question of possession to have been resolved and that a review of the propriety of the proceedings before the Honorable Juanita Kidd Stout would be purely an academic exercise. This appeal is dismissed as moot. See American Mutual Insurance Co. v. Zion, 319 Pa.Super. 547, 466 A.2d 679 (1983).
POPOVICH, J., files a dissenting statement.